                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION


PEDRO GONZALEZ and DANIELLE
HERSLEBS,

                     Plaintiffs,

v.                                                    Case No: 6:18-cv-504-Orl-40GJK

CAR WASH HEADQUARTERS, INC.
and JEFFREY BURR,

                     Defendants.
                                       /

                                       ORDER

      This cause is before the Court on the parties’ Joint Renewed Motion to Approve

FLSA Settlements and Dismissal with Prejudice (Doc. 46) filed on December 12, 2018.

The United States Magistrate Judge has submitted a report recommending that the

motion be granted.

      After an independent de novo review of the record in this matter, and noting that a

Joint Notice of No Objection to the Report and Recommendations (ECF 47) was timely

filed, the Court agrees entirely with the findings of fact and conclusions of law in the

Report and Recommendation.

      Therefore, it is ORDERED as follows:

      1.     The Report and Recommendation filed December 13, 2018 (Doc. 47), is

ADOPTED and CONFIRMED and made a part of this Order.

      2.     The Joint Renewed Motion to Approve FLSA Settlements and Dismissal

with Prejudice (Doc. 46) is GRANTED.

      3.     The case is DISMISSED with prejudice.
      4.     The Clerk is DIRECTED to close the file.

      DONE AND ORDERED in Orlando, Florida on December 17, 2018.




Copies furnished to:

Counsel of Record
Unrepresented Parties




                                          2
